Citation Nr: 0202357	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-02 366A	)	DATE
	)
	)


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
paranoid shcizophrenia on the basis of clear and unmistakable 
error in a January 16, 1986, decision of the Board of 
Veterans' Appeals.




REPRESENTATION

Moving party represented by:  Vietnam Veterans of America




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error in a Board decision dated January 16, 
1986.  The motion, which was received at the Board in March 
2001, classified the motion as one for reconsideration based 
on clear and unmistakable error in the Board decision of 
January 1986.  The Board has determined to address the 
allegation of clear and unmistakable error in the prior final 
Board decision before addressing the motion for 
reconsideration.

Because of the decision reached below, the Board is taking no 
action as to the potential applicability of the Stipulation 
and Order in Giusto-Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D.P.R. 1993).  Giusto-Bravo, 
a class-action lawsuit, involved Puerto Rican and Virgin 
Island veterans whose 100 percent service-connected 
evaluations based upon neuropsychiatric disorders were 
reduced under a special mass review instituted by VA.  The 
Stipulation and Order provided that each class member would 
receive a special settlement review that vacated each 
neuropsychiatric disability rating decision rendered between 
January 8, 1982, and the date of the special settlement 
review.


FINDINGS OF FACT

1.  A rating decision dated in May 1983 reduced the veteran's 
100 percent evaluation for paranoid schizophrenia to 50 
percent disabling, effective from August 1, 1983.  The 
veteran disagreed with the rating reduction.  

2.  In a decision dated January 16, 1986, the Board found 
that the moving party's service-connected paranoid 
schizophrenia was manifested principally by paranoia with a 
fixed delusional system and auditory and visual 
hallucinations productive of severe impairment of social and 
industrial adaptability.  

3.  The Board, in its January 1986 decision, failed to 
consider the provisions of a controlling regulation, and that 
failure was outcome-determinative.  


CONCLUSION OF LAW

Restoration of a 100 percent evaluation for paranoid 
schizophrenia, based on clear and unmistakable error in a 
Board decision of January 16, 1986, is warranted.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The record shows that a rating decision dated in October 1971 
granted service connection for a nervous condition, 
classified as anxiety reaction, and assigned a 10 percent 
evaluation under Diagnostic Code 9400, effective from 
separation.  The diagnosis was later changed to 
undifferentiated schizophrenia, which was felt by VA 
psychiatrists to represent a maturation of the veteran's 
previously diagnosed anxiety reaction.  A rating decision 
dated in August 1975 granted a 70 percent rating for 
undifferentiated schizophrenia, effective from June 1, 1975.  
A rating decision dated in August 1977 continued the 
schedular rating and deferred action on a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
pending receipt of additional evidence.  

Paranoid schizophrenia was the final diagnosis following a VA 
hospitalization in March and April 1978.  A rating decision 
dated in August 1978 evaluated the service-connected paranoid 
schizophrenia as 70 percent disabling, effective from May 1, 
1978.  A TDIU was also granted, effective from August 1, 
1977.  

A subsequent review of the record resulted in the RO's 
finding that the veteran's unemployability was directly 
attributable to his service-connected neuropsychiatric 
condition.  A 100 percent schedular evaluation was therefore 
assigned in a rating decision of November 1980, effective 
from September 9, 1980; the TDIU was terminated, effective 
September 8, 1980.  See 38 C.F.R. § 4.16(a) (1980) (TDIU may 
be assigned only where the schedular rating is less than 
total).  

Following a review examination by VA in April 1983, the RO in 
May 1983 reduced the veteran's 100 percent evaluation for 
paranoid schizophrenia to 50 percent disabling, effective 
from August 1, 1983.  The veteran disagreed with the rating 
reduction.  During the course of his appeal, the veteran was 
hospitalized by VA in July and August 1983.  He also 
underwent VA examination in November 1984.  A rating decision 
dated in March 1985 granted a temporary total disability 
rating based on hospitalization, effective from August 1, 
1983; a 50 percent schedular rating was assigned, effective 
from October 1, 1983.  

In a decision dated January 16, 1986, the Board found that 
the veteran's service-connected paranoid schizophrenia was 
manifested principally by paranoia with a fixed delusional 
system and auditory and visual hallucinations productive of 
severe impairment of social and industrial adaptability.  The 
Board therefore concluded that a 70 percent rating was 
warranted under 38 C.F.R. § 4.132, Diagnostic Code 9203, as 
then in effect.  

A rating decision dated in July 1986 implemented the Board's 
decision, making the 70 percent evaluation effective from 
October 1, 1983.  

Analysis

Under the law governing the motion currently before the 
Board, clear and unmistakable error is a very specific and 
rare kind of error.  

It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  
Moreover, a review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

At the time that the Board considered the appeal in 1986, a 
100 percent evaluation was warranted for paranoid 
schizophrenia where there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent evaluation was for application 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1985).  

It is apparent from a review of the record as it existed at 
the time the Board considered this case in 1986 that the 
Board weighed the evidence and found that it supported a 
finding of severe social and industrial impairment warranting 
a 70 percent evaluation under Diagnostic Code 9203 but that 
the overall disability picture did not indicate the presence 
of psychotic symptoms warranting a total schedular 
evaluation.  It appears that the Board in 1986 regarded the 
psychiatric picture as equivocal regarding the severity of 
the veteran's psychotic manifestations.  

When VA examined him in April 1983, the veteran indicated 
that he took 10 milligrams of Valium when necessary and that 
he had not been gainfully employed since his separation from 
service.  He was currently on probation and still had two 
years to go.  He was in good contact with reality and was 
alert, coherent and relevant.  There was no thought disorder 
in process.  The thought content was paranoid with a fixed 
delusional system.  The examiner stated:

He says the police and his mother-in-law 
are confabulated to kill him.  He says he 
barely missed a big rock that fell 
shortly after he passed a certain spot in 
the road.  His mother-in-law's sister 
knew that he was going to pass by the 
place.  He feels they told the police who 
set the trap for him. 

It was reported that he got up early and went out jogging.  
He stayed home almost all the time.  He was afraid that he 
could be framed or trapped by the police.  He ate well and 
had normal sexual relations.  He read a lot of newspapers and 
magazines.  He did not use alcohol anymore nor smoke 
cigarettes.  He admitted to using "pot" once in a while and 
indicated that he felt that "pot" cleared his mind and made 
him more alert and able to better concentrate.  

The examiner found that there were no hallucinations or any 
other delusions.  The veteran was found to be oriented and to 
have unimpaired memory.  His frustration tolerance was low 
and his judgment was poor.  He was without insight.  The 
diagnosis on Axis I was chronic paranoid schizophrenia.  The 
diagnosis on Axis II was sociopathic behavior by history.  

On a private psychiatric evaluation conducted in June 1983, 
the veteran presented moderate psychomotor retardation.  His 
facial expression was one of indifference.  It was felt that 
his passivity markedly contrasted with his physique.  His 
thought flow was slow and he spoke in a low monotonous voice.  
Although he was unrealistic and frequently illogical, he was 
coherent.  His thoughts occasionally became disorganized and 
fell short of a goal.  Occasional blocking was present, but 
no circumstantiality, perseveration, flight of ideas or 
neologisms were elicited.  

The veteran's thought content had to do with his tendency to 
project his hostility, especially with neighbors.  His affect 
was flat.  He accepted illusions, auditory and visual 
hallucinations, ideas of reference and persecutory ideas, but 
no organized "deliriae".  No obsessions or compulsions were 
present.  He was disoriented in time and partially in place 
but was well oriented in person.  His memory was said to be 
fragmented at all levels, but his memory for immediate events 
had especially deteriorated.  His knowledge of current events 
was poor, and his mental capacities of calculation, judgment, 
reasoning and abstraction were too slow to be functional.  He 
had absolutely no introspection or insight.  

The diagnoses were schizophrenic reaction, chronic, with 
paranoid traits; and akinetic seizures by history.  The 
examiner commented that the veteran was currently psychotic 
and unemployable and could not hold a steady remunerative 
job.  

A fee-basis psychiatric examination later in June 1983 showed 
that the veteran was cooperative and spontaneous but that he 
had ideas of reference and persecution and was under 
treatment with Valium and Seconal.  It was stated that his 
delusion of persecution "cannot be reduced."  It was 
reported that he was unable to take Trilafon and Thorazine 
due to side effects of tachycardia.  The diagnosis was 
chronic severe schizophrenia.  It was felt that he could not 
function occupationally.  

When admitted to a VA hospital July 18, 1983, the veteran's 
thought content presented active visual and auditory 
hallucinations, but no suicidal or homicidal content was 
detected.  He was disoriented as to time, and his judgment 
and insight were found to be poor.  His memory was 
superficial.  His affect was flat.  

No history of drug or alcohol abuse was noted.  He was placed 
in a closed ward and started on Triclos and Mellaril.  
(Mellaril is indicated for the management of manifestations 
of psychotic disorders.  Physicians' Desk Reference 2107 
(47th ed. 1993).  Triclos is a hypnotic agent useful in the 
treatment of insomnia.  Physicians' Desk Reference 1377 (37th 
ed. 1983).)  However, his condition remained unchanged during 
his entire stay in the hospital.  He reported hearing voices 
and seeing strange shadows, and he often became restless and 
was very "insomnic".  His dosage of Triclos was increased 
to 1,600 milligrams at bedtime.  His dosage of Mellaril was 
increased to 150 milligrams three times a day, but on August 
11, 1983, the veteran's spouse requested that the veteran be 
discharged from the hospital.  

The veteran was released on a "treatment obstructed" basis, 
as it was felt that further hospitalization was necessary.  
The final diagnosis was schizophrenia, undifferentiated type.  

On VA examination in November 1984, however, the claims file 
was reviewed and the examiner found that the veteran had also 
been diagnosed with a seizure disorder for which Dilantin had 
been prescribed.  Accordingly, a neurological examination was 
also performed.  It was reported that he had tried to do 
electronics work but that he had never been able to hold any 
job for more than a month or two at a time.  He had not been 
able to work at all in the previous several years.  

The examiner reported that the veteran had also been getting 
seizures, which started about seven or eight years 
previously.  The seizures would come without warning.  He 
would fall to the ground and he would receive injuries to 
various parts of his body.  Although he bit his lip, he had 
never lost control.  The veteran indicated that his spouse 
had told him that he frothed at the mouth and shook all over.  
He had been getting Dilantin for this problem and his 
seizures were under better control.  However, he still had 
seizures a few times a year.  The veteran reported past 
auditory hallucinations.  He also reported having killed a 
man.  

On mental status examination, the veteran looked very 
depressed.  He stated that he had been persecuted wherever he 
had gone since he was in the service.  He repeated various 
persecutory ideas, including his complaint that his neighbors 
persecuted him.  He indicated that for this reason, he had 
finally decided to come to New York.  The veteran noted that 
his compensation had been reduced to 50 percent and that he 
was appealing the reduction because he was unable to work due 
to the seizures.  No one would hire him as well because of 
his many hospitalizations.  

He continued to have auditory and, at times, visual 
hallucinations in which he thought he saw shadows moving 
around chasing him.  He was very fearful of the police and of 
strangers.  He said that since coming to New York, he stayed 
inside all the time except when he went to the clinic.  His 
judgment and insight were impaired, but he was fully 
oriented.  He also did quite well on formal memory tests.  
The veteran also reported that from the time that he was in 
service, he drank very heavily-a quart or more a day.  In 
addition, he was using heroin, cocaine and LSD.  

He said that he stopped the drugs about two years after 
separation from service but that he continued to drink very 
heavily until several years previously.  He said that since 
that time, he had been totally dry.  A neurological 
examination was completely negative.  The diagnoses were 
paranoid schizophrenia, grand mal seizures from history, and 
alcohol abuse currently in remission.  Although his 
incapacity was severe, he was felt to be competent.  

However, it is apparent from a review of the 1986 Board 
decision that there was failure to consider the provisions of 
38 C.F.R. § 3.343(a) as they affected the veteran's case.  It 
must be borne in mind that the case involved a rating 
reduction from a 100 percent schedular rating, thus invoking 
the provisions of the cited regulation.  Under the provisions 
of 38 C.F.R. § 3.343(a), as in effect in January 1986:

[t]otal disability ratings, when 
warranted by the severity of the 
condition and not granted purely because 
of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).  (Emphasis 
added.)  

The Board decision contained no citation to, or discussion 
of, the provisions of 38 C.F.R. § 3.343(a).  The Board did 
not discuss whether there was evidence of material 
improvement in the veteran's disability, nor did it consider 
whether any improvement had occurred under the ordinary 
conditions of life, i.e. while working or seeking work.  
"I.e." is an abbreviation for the Latin term "id est" and 
means "that is."  Webster's Ninth New Collegiate 
Dictionary, 1379 (1984).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that even where there was a finding of 
material improvement under 38 C.F.R. § 3.343(a), a rating 
decision reducing a 100 percent evaluation requires 
consideration of whether that improvement occurred under the 
ordinary conditions of life.  Ternus v. Brown, 6 Vet. App. 
370 (1994).

The evidence before the Board in 1986 showed persistent 
psychotic manifestations that were sometimes intractable to 
antipsychotic medication and that were expressed consistently 
over many years in active visual and auditory hallucinations.  
The evidence was also consistent in showing, especially 
during the course of the appeal resulting in the 1986 Board 
decision, that the veteran was not only unemployed but likely 
unemployable.  

Although the VA examination in November 1984, and other 
evidence before Board, suggested that the veteran was 
precluded from working partly due to a nonservice-connected 
seizure disorder and to multiple substance and alcohol abuse, 
the evidence before the Board at that time showed that both 
of these problems were then diagnosed by history.  Seizures 
were not observed on a series of VA examinations, nor were 
they observed during a nearly month-long hospitalization in 
July and August 1983.  A neurological examination in November 
1984 was completely negative.  There was some evidence of 
marijuana use, although this does not appear to have been 
significant.  

Indeed, the evidence before the Board in 1986 was that the 
veteran suffered from a psychosis that had persisted since 
service and that was marked by active psychotic 
manifestations that were usually profound as well as bizarre.  
There were indications that the veteran had committed a 
serious crime while in the grip of persecutory ideation, a 
fact, it seems, that was recognized in the course of the 
criminal proceedings that followed the commission of his 
crime.  Moreover, the veteran had been hospitalized on 
numerous occasions since service, almost always for treatment 
of his psychotic disorder.  Treatment almost always included 
antipsychotic medications such as Mellaril, Thorazine and 
Stelazine.  

The use of Thorazine was only discontinued when potentially 
harmful side effects resulted.  As early as February 1975, 
when the veteran was released from a VA hospitalization for 
treatment of his schizophrenia, his prognosis was regarded as 
poor.  During that hospitalization, a powerful medication 
regimen was continuously increased to control his psychiatric 
manifestations, but even when his anxiety was brought under 
control, he "remained hallucinated and Navane Caps had to 
[be] added to the treatment."  

A longitudinal review of the record prior to January 1986 
reveals essentially the same disability picture, with some 
slight waxing and waning of psychotic symptoms but with 
always the need for multiple psychotropic medication that did 
not seem to significantly arrest the veteran's psychotic 
manifestations, certainly not for long.  In a similar 
situation, the Court held that the failure to apply 38 C.F.R. 
§ 3.343(a) manifestly changed the outcome, and constituted 
CUE.  Ternus v. Brown, at 377.

Aside from the question of whether there was evidence of 
material improvement, there was clearly no evidence that the 
veteran was working or actively seeking work.  Thus there was 
no basis for a finding that any improvement occurred under 
the ordinary conditions of life.

Thus it was that when the Board considered this case in 1986, 
the provisions of 38 C.F.R. § 3.343(a) were not only for 
application, but were also outcome-determinative.  There is 
simply no showing that the Board then gave particular 
consideration to whether the veteran attained improvement 
under the ordinary conditions of life, that is, while working 
or actively seeking work.  Such consideration could have 
resulted in no other conclusion other than that no true 
improvement was demonstrated.  

The evidence was unequivocal and unrefuted that the veteran 
had not worked for years and was essentially incapable of 
doing so.  Although he had a history of some nonservice-
connected factors that might have affected his ability to 
work or to seek work, the fact remains that his service-
connected psychotic manifestations, standing alone, precluded 
his working or seeking work.  

It was clear and unmistakable error for the Board not to have 
considered the provisions of 38 C.F.R. § 3.343(a) in the 
veteran's case.  Had the Board done so, no other conclusion 
could have resulted than that the reduction from the 100 
percent schedular rating was not warranted by the evidence or 
the law then before the Board.  

Even the VA examiner who purported to review the claims file 
in November 1984 noted that since coming to New York, the 
veteran stayed in doors all the time with his wife, except 
for visits to the clinic.  The examination report clearly 
indicates that this was a result of his paranoia.  How, 
precisely, the veteran could have been found to have improved 
such as to be able to work or seek work when he would not 
leave his dwelling because of his persecutory ideation is 
something of a mystery.  Accordingly, the motion is granted.  


ORDER

Restoration of a 100 percent rating for paranoid 
schizophrenia based on clear and unmistakable error in a 
Board decision of January 16, 1986, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



